Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

					Election/Restriction
1.       	Applicant's election of Group I, claims 1-3, 8, 10, 11, 14, 16, 20-23, 25, 41-42, 44-45, 48, 51-52, 54-56, 62 and 64-66, and SEQ ID NO: 76 and 120 as species election, in the reply filed on 6/9/2021 is acknowledged.   
	Applicants argue that SEQ ID NO: 3, 76, 89 and 107 and SEQ ID NO: 111, 120, 127 and 136 should examined together given that they all encodes peptidoglycan recognition protein 2 (response, page 10).
	The Office contends that the gene silencing technology is nucleotide sequence dependent. Since sequence search of SEQ ID NO: 76/120 reveals little sequence homology between SEQ ID NO:76/120 and SEQ ID NO:3, 89 and 107/111, 120, 127 and 136, sequence search burden for all fragments targeting those genes are undue.
Claims claims 1-3, 8, 10, 11, 14, 16, 20-23, 25, 41-42, 44-45, 48, 51-52, 54-56, 62 and 64-66, and SEQ ID NO: 76 and 120 are pending and examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.

				


                  				 Improper Markush Grouping

	In claims 1, 14 and 20, the sequences listed in claims are all MIGGS-IRTG genes/dsRNA targeting those genes. However, there is no substantial structural feature shared by those gene that is responsible for the common use thereof. Each gene has distinct primary structure and functions. The only feature in common is induced expression pattern of those genes.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

                  			 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 8, 10, 11, 14, 16, 20-23, 25, 41-42, 44-45, 48, 51-52, 54-56, 62 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 8, the limitation “optionally” render the claim indefinite. It is unclear microbe-induced gut specific gene-insect RNAi target gene (MIGGS-IRTG)The metes and bounds are not clear. 
In claim 11, the recitation “orthologs thereof” renders the claim indefinite. It is unclear what is considered as orthologs and that whether the orthologs are from the same species or not. The metes and bounds are not clear.
In claim 20, the recitation “the like” renders the claim indefinite. It is unclear what the recitation encompasses. The metes and bounds are not clear.
In claim 23, the claim language comprises numerous “and “, “or “ and “and/or”, which could be interpreted in many ways. It is unclear what the composition encompasses. Further, it is also unclear what the recitation “host cultivation range etc” encompassed. The metes and bounds are not clear.
In claim 48, the limitation “optionally” render the claim indefinite. It is unclear whether transgene in transgenic plant is the one encoding dsRNA or not. The metes and bounds are not clear. 
In claims 51-52, the limitation “optionally” render the claims indefinite. It is unclear what the desired silencing effect is expected and when the dsRNA is ingested. The metes and bounds are not clear. Further, in claim 51, the recitation “an siRNA molecule to an insect” renders the claim indefinite. It is unclear the siRNA molecule is produced from dsRNA of claim 1 or not. The metes and bounds are not clear. 


					
Scope of Enablement

4.	Claims 1-3, 8, 10, 11, 14, 16, 20-23, 25, 41-42, 44-45, 48, 51-52, 54-56, 62 and 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with a first strand that comprises at least 23 contiguous nucleotides of SEQ ID NO: 76/120 and a second strand that is the complementary sequence of the first strand, and wherein expression the dsRNA cause impeded growth to DBM , does not reasonably provide enablement for a dsRNA with any size. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the 
 The claims are broadly drawn to dsRNA having at least about 21 contiguous nucleotides of SEQ ID NO: 76/120. 
The Office interpret that at least about 21 bp encompassed any size that is larger than 19 bp. 
The specification teaches dsRNA targeting Plutella xylostella gene encoding peptidoglycan recognition protein cause mortality of the insect larval (Figures 14, 19 and 20).
Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 23 nucleotides in instant claims are not enabled for silencing a target gene. 
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claim(s) 1-3, 8, 10, 11, 14, 16, 20-22, 25, 41-42, 44-45, 48, 51-52, 62 and 64-65 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zheng et al. (2016, Acta Entomologica Sinica 5:489-499).
	The claims are drawn to dsRNA comprising a sense sequence having at least about 21 bp of SEQ ID NO: 76/120 and the complement thereof, or wherein the target gene is involved in gut microbe recognition; or dsRNA comprises two separate RNA strands annealed together; or the target gene is pattern recognition protein in insect immune system; or the target gene is an orthologs of M. sexta-Peptidoglycan recognition protein 2; or wherein the dsRNA cause mortality of DBM; or wherein the insect is an Lepdoptera/Plutella xylostella; or wherein the dsRNA can form siRNA. The claims are also drawn to recombinant DNA encoding the dsRNA or transgenic plant/host cell comprising dsRNA. The claims are drawn to a method for silencing an insect immune response gene by providing or ingesting the dsRNA to an insect.
Zheng et al. teach a method causing increased mortality of Plutella xylostella (also known as DBM) comprising silencing the expression of PxPGRP-SA gene (abstract).  Zheng et al. teach dsRNA was produced according the cDNA sequence of EU399240. (page 491, left column, 1st paragraph). According to the sequence search result shown below, instant SEQ ID NO:76/120 are also from EU399240. Zheng et al. teach PxPGRP-SA gene is pattern recognition protein in insect immune system (abstract).  PxPGRP-SA gene of Zheng et al. is also considered as an orthologs of M. sexta-Peptidoglycan recognition protein 2. Zheng et al.  teach silencing an insect immune response gene of PxPGRP-SA gene by providing the dsRNA to the Plutella 
	

RESULT 1
EU399240
LOCUS       EU399240                 690 bp    mRNA    linear   INV 01-DEC-2009
DEFINITION  Plutella xylostella peptidoglycan recognition protein mRNA,
            complete cds.
ACCESSION   EU399240
VERSION     EU399240.1
KEYWORDS    .
SOURCE      Plutella xylostella (diamondback moth)
  ORGANISM  Plutella xylostella
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Holometabola; Lepidoptera; Glossata; Ditrysia;
            Yponomeutoidea; Plutellidae; Plutella.
REFERENCE   1  (bases 1 to 690)
  AUTHORS   Jin,F., Xu,X. and Ren,S.
  TITLE     Molecular cloning and characterization of peptidoglycan recognition
            protein (PGRP), an immune-inducible gene from diamondback moth,
            Plutella xylostella
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 690)
  AUTHORS   Jin,F., Xu,X. and Ren,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-JAN-2008) South China Agricultural University,
            College of Natural Resources and Environments, Tianhe WushN,
            Guangzhou, Guangdong 510642, China
FEATURES             Location/Qualifiers
     source          1..690
                     /organism="Plutella xylostella"
                     /mol_type="mRNA"
                     /db_xref="taxon:51655"
     CDS             28..615
                     /note="PGRP; immune-inducible gene"
                     /codon_start=1
                     /product="peptidoglycan recognition protein"
                     /protein_id="ACB32179.1"
                     /translation="MTLSFGVFLLISSVFCCCAHAGCGVVTRQQWDGLDPIQLEYLPR
                     PLGLVVVQHTATPACDTDAACVELVQNIQTNHMDVLKFWDIGPNFLIGGNGKVYEGPG
                     WLHVGAHTYGYNRKSIGISFIRNFNAKTPTKAALNAAEALLKCGVREGHLSHSYAVVG
                     HRQLIATESPGRKLYQIIRRWPNYLEDIDKIKNNK"

  Query Match             100.0%;  Score 439;  DB 194;  Length 690;
  Best Local Similarity   100.0%;  
  Matches  439;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCGATACAGTTGGAGTACCTGCCCCGGCCCCTGGGGCTGGTGGTGGTCCAGCACACCGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        132 CCCGATACAGTTGGAGTACCTGCCCCGGCCCCTGGGGCTGGTGGTGGTCCAGCACACCGC 191

Qy         61 CACCCCCGCGTGTGACACTGACGCCGCGTGTGTGGAGCTGGTGCAGAACATACAGACCAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        192 CACCCCCGCGTGTGACACTGACGCCGCGTGTGTGGAGCTGGTGCAGAACATACAGACCAA 251

Qy        121 TCATATGGATGTGCTGAAGTTTTGGGATATTGGACCGAACTTCCTGATTGGTGGGAACGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        252 TCATATGGATGTGCTGAAGTTTTGGGATATTGGACCGAACTTCCTGATTGGTGGGAACGG 311

Qy        181 CAAGGTGTACGAGGGCCCTGGTTGGCTGCACGTCGGCGCCCACACTTACGGCTACAACAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        312 CAAGGTGTACGAGGGCCCTGGTTGGCTGCACGTCGGCGCCCACACTTACGGCTACAACAG 371

Qy        241 GAAGTCTATCGGGATCTCTTTCATTAGGAATTTTAATGCTAAGACCCCAACAAAAGCAGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        372 GAAGTCTATCGGGATCTCTTTCATTAGGAATTTTAATGCTAAGACCCCAACAAAAGCAGC 431

Qy        301 GTTGAATGCGGCTGAAGCATTGCTGAAGTGTGGAGTGAGAGAAGGACACCTGTCTCACTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        432 GTTGAATGCGGCTGAAGCATTGCTGAAGTGTGGAGTGAGAGAAGGACACCTGTCTCACTC 491

Qy        361 ATACGCAGTGGTCGGCCATAGACAACTGATCGCAACAGAGAGCCCAGGCAGGAAACTGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 ATACGCAGTGGTCGGCCATAGACAACTGATCGCAACAGAGAGCCCAGGCAGGAAACTGTA 551

Qy        421 CCAAATCATCAGGCGCTGG 439
              |||||||||||||||||||
Db        552 CCAAATCATCAGGCGCTGG 570



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 8, 10, 11, 14, 16, 20-23, 25, 41-42, 44-45, 48, 51-52, 54-56, 62 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2016, Acta Entomologica Sinica 5:489-499)as applied to claims 1-3, 8, 10, 11, 14, 16, 20-22,  above, and further in view of Raemaekers et al. (US Patent No. 9,528,123).
	The teaching of claims 1-3, 8, 10, 11, 14, 16, 20-22, 25, 41-42, 44-45, 48, 51-52, 62 and 64-65 are discussed above.
	Claims 23 further contain a limitation of synthetic carrier together with dsRNA. Claims 54-56 teach generating transgenic plant expressing the dsRNA targeting SEQ ID NO:76/120.
	Zheng et al. do not teach synthetic carrier or generating transgenic plant expressing the dsRNA targeting SEQ ID NO:76/120.
	Raemaekers et al. teach a composition for controlling insect comprising dsRNA and carrier (paragraphs [164]). Raemaekers et al. teach a method for controlling insect by transforming DNA construct encoding dsRNA to the host plant (claims 20-22).
	Given the teaching of Zheng et al. that PxPGRP-SA gene is an valid target gene for RNAi and that DBM is an important pest for crop such as cabbage, it would have been obvious for skill in the art to modify the method of Raemaekers et al. by using DNA construct encoding dsRNA targeting PxPGRP-SA gene of Zheng et al., resulting the instant invention with reasonable expectation for success. One would have been obvious to make such modification given the teaching that the method of Raemaekers et al. can be used in host plant such as cabbage for controlling pest such as DBM (claims 14 and 30). A composition further comprising a carrier is considered as an obvious design choice.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662